Case 4:19-cv-00180-ALM-KPJ Document 245-1 Filed 06/01/20 Page 1 of 3 PageID #: 6156




                               Exhibit 1
Case 4:19-cv-00180-ALM-KPJ Document 245-1 Filed 06/01/20 Page 2 of 3 PageID #: 6157

                                           TY CLEVENGER
                                               P.O. Box 20753
                                        Brooklyn, New York 11202-0753
      telephone: 979.985.5289                                                     tyclevenger@yahoo.com
      facsimile: 979.530.9523                                                     Texas Bar No. 24034380


      June 1, 2020

      The Hon. Stephen J. Cox, U.S. Attorney
      Eastern District of Texas
      110 North College, Suite 700
      Tyler, Texas 75702

      Via facsimile
      903-590-1436

               Re:      Edward Butowsky v. Michael Gottlieb, et al., Case No. 4:19-cv-00180-
                        ALM-KPJ (E.D. Tex.)

      Mr. Cox:

              I represent Edward Butowsky in the case identified above, and I write concerning
      the persistently unprofessional behavior of AUSA Robert A. Wells of Tyler. Before
      elaborating on Mr. Wells’s behavior, however, I should first give some background on
      my client’s lawsuit.

              In Gottlieb, my client filed defamation claims various individuals and media
      organizations related to the “Russian collusion” allegations against the Trump
      Administration. Beginning in 2017, my client publicly stated that former Democratic
      National Committee employee Seth Rich, rather than Russian agents, was responsible for
      transferring DNC emails to Wikileaks in 2016. For that, Mr. Butowsky was smeared by
      some of the defendants named in Gottlieb.

               In an effort to prove that my client was telling the truth about the source of the
      emails, I subpoenaed the FBI for records about Seth Rich. I have enclosed a May 7, 2020
      letter that I sent to then-Acting Director of National Intelligence Richard Grenell, and it
      outlines the extent to which the FBI has lied about its investigative activities and lied
      about the records in its possession.

              Now, back to Mr. Wells. He was assigned to represent the FBI as an interested
      party in Gottlieb, and the FBI wanted him to fight the subpoena. 1 I do not fault him for
      representing the wishes of his client, but I do fault him for making the dispute so
      acrimonious. Given his tendency to make everything personal, you would think that Peter
      Strzok, Lisa Page, and Christopher Wray were his drinking buddies.




      1
       I was glad to read that FBI General Counsel Dana Boente was forced to resign last week, and I
      hope that will end the pattern of obstruction and cover-ups at the FBI.
Case 4:19-cv-00180-ALM-KPJ Document 245-1 Filed 06/01/20 Page 3 of 3 PageID #: 6158




                I have enclosed a May 26, 2020 email exchange between Mr. Wells and me, and
      it is a typical example of his personal animosity. I would also direct your attention to the
      Federal Bureau of Investigation’s Response in Opposition to Plaintiff’s Motion for
      Hearing (Doc. No. 243) in Gottlieb. Aside from the needlessly rancorous tone, I doubt
      very seriously that the Department of Justice authorized an AUSA to take sides and argue
      the merits of a defamation lawsuit among private parties.

               If the DOJ wants to allow an AUSA to intervene in private disputes and behave
      like a belligerent adolescent, then so be it. In this case, however, I do not believe that Mr.
      Wells and the FBI are representing the larger interests of the Department. Attorney
      General Barr is making a determined effort to expose the whole “Russian collusion”
      fraud, and that cannot be reconciled with the FBI’s efforts to hide records and protect
      itself from further embarrassment. I asked Mr. Wells to consult with the OAG about
      overruling the FBI’s objections to the subpoena, but I doubt very seriously that he has
      done so. I therefore request that you seek an order from the OAG directing the FBI to
      comply with the subpoena.

              Finally, I have attached a new Freedom of Information Act lawsuit that I filed this
      morning, this time in the Eastern District of Texas. As you can see, we are requesting
      records from the FBI regarding Mr. Rich. My clients and I do not intend to let go of this
      issue, and I hope the FBI’s obstruction will end sooner rather than later.

             Thank you for your consideration.

             Sincerely,




             Ty Clevenger



      cc:    Ms. Rachel Bissex, Deputy Chief of Staff
                    Office of the Attorney General
             Mr. John Moran, Deputy Chief of Staff
                    Office of the Attorney General
             Mr. Brit Featherston, Executive Asst. U.S. Attorney
                    Eastern District of Texas
